DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 15-19, 19, and 20 of U.S. Patent No. 10,135,949 B1 in view of Chang et al (hereafter, “Chang”), US 2014/0040712 A1.

Claim 1 of the above patent recites most of claimed limitations of claim 1 of the instant application. 
However, the claim 1 of the above patent does not recite image or video clip captured by respective client device.
Chang discloses image or video clip captured by respective client device (i.e., end-user computing devices 108-116 that each may have the capability to generate data…for instance, camera 112 may be able to take still or video images, Fig. 1 and page 4 paragraphs [0034] and [0037]).


Claim 1 of the above patent contains every element of claim 2 of the instant application.
Claim 3 of the above patent contains every element of claim 3 of the instant application.
Claim 4 of the above patent contains every element of claim 4 of the instant application.
Claim 5 of the above patent contains every element of claim 5 of the instant application.
Claim 6 of the above patent contains every element of claim 6 of the instant application.
Claim 7 of the above patent contains every element of claim 7 of the instant application.
Claim 8 of the above patent contains every element of claim 8 of the instant application.
Claim 9 of the above patent contains every element of claims 9, 17 of the instant application.
Claim 10 of the above patent contains every element of claim 10 of the instant application.

Claim 12 of the above patent contains every element of claim 12 of the instant application.

Claim 16 of the above patent recites most of the claim limitations of claim 13 of the instant application.
However, the claim 16 of the above patent does not recite image or video clip captured by respective client device.
Chang discloses image or video clip captured by respective client device (i.e., end-user computing devices 108-116 that each may have the capability to generate data…for instance, camera 112 may be able to take still or video images, Fig. 1 and page 4 paragraphs [0034] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 13 of the above patent to capture image or video clip respective client device as taught by Change because it was conventionally employed in the art for client device to generate data corresponding media elements.

Claim 17 of the above patent contains every element of claim 14 of the instant application.
Claim 15 of the above patent contains every element of claim 15 of the instant application.


However, the claim 19 of the above patent does not recite image or video clip captured by a corresponding different client device.
Chang discloses image or video clip captured by a corresponding different client device (i.e., end-user computing devices 108-116 that each may have the capability to generate data…for instance, camera 112 may be able to take still or video images, Fig. 1 and page 4 paragraphs [0034] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 19 of the above patent to capture image or video clip respective client device as taught by Chang because it was conventionally employed in the art for client device to generate data corresponding media elements.

Claims 9-10 of the above patent contains every element of claim 17 of the instant application.
Claim 20 of the above patent contains every element of claim 18 of the instant application.
Claim 19 of the above patent contains every element of claim 19 of the instant application.
Claim 3 of the above patent contains every element of claim 20 of the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 8, 9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (hereafter, “Chang”), US 2014/0040712 A1, in view of Rinearson et al (hereafter, “Rinearson”), US 2013/0173531 A1.

Regarding claim 1, Chang teaches a method comprising:
 wherein the first story comprises a first plurality of pieces of content (i.e., a story made from images, videos, and other elements, page 13 paragraph [0113]), and wherein each piece of content of the first plurality of pieces of content comprises an image or a video clip captured by a respective client device (i.e., end-user computing devices 108-116 that each may have the capability to generate data…for instance, camera 112 may be able to take still or video images, Fig. 1 and page 4 paragraphs [0034] and [0037]);
receiving, at the server system from the first client device, a first selection communication associated with a first piece of content of the first story (i.e., selecting the related stories options allow viewer to see other stories that share common images, page 14 paragraph [0121]);
automatically generating, by the server system and in response to receiving the first selection communication, a second story comprising a second plurality of pieces of content sharing content characteristics with the first plurality of pieces of content (i.e., Chang, in page 13 paragraph [0115], discloses: automatic creation of stories. For instance, the story progression system may monitor social networking websites to identify trending topics, and images, video, audio or other media elements that relate to the trending topics may be automatically added to a story progression that is created by the service itself. Chang, in page 14 paragraphs [0121]-[0122], also discloses selecting the related stories options may allow a viewer to see other stories that share common images);
communicating at least a portion of the second story to the first client device (i.e., sharing stories that are based on the images, videos, and other elements, page 14 paragraph [0124]).
Chang does not explicitly teach communicating, by a server system, at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story.
Rinearson teaches communicating, by a server system, at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story (i.e., access stories that intersect with the story based on story metadata, such as timeframe, location, participant, page 16 paragraph [0172]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to communicate, by the server system, at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story as taught by Rinearson. One would be motivated to do so to allow relative importance of each story to be calculated (i.e., Rinearson, page 24 paragraph [0272]).



Regarding claim 3, Chang teaches the method of claim 1, wherein the user segment is based on a story visibility area (i.e., page 14 paragraph [0122]).

Regarding claim 4, Chang teaches the method of claim 1, wherein the user segment is based at least in part on a user interest selection associated with the first client device (i.e., pages 13-14 paragraph [0119]).

Regarding claim 5, Chang teaches the method of claim 1, further comprising: receiving, at the server system from the first client device, a first feedback message associated with the first story (i.e., pages 13-14 paragraph [0119]).

Regarding claim 8, Chang teaches the method of claim 1, further comprising: receiving, at the server system from the first client device, a second selection communication associated with a second piece of content of the first story (i.e., page 14 paragraph [0121]); accessing a third story comprising pieces of content sharing at least a portion of a set of content characteristics of the second piece of content, wherein the 

Regarding claim 9, Chang teaches the method of claim 1, further comprising:
receiving, at the server system from the first client device, a second selection communication associated with a piece of content of the second story (i.e., page 14 paragraph [0121]); and accessing a third story comprising pieces of content sharing at least a portion of a set of content characteristics of the piece of content of the second story, wherein the third story is different than the second story, and communicating at least a portion of the third story to the first client device (i.e., page 14 paragraphs [0120]-[0122]).

Regarding claim 11, Chang teaches the method of claim 9, further comprising: receiving, at the server system from the first client device, a second feedback communication associated with the third story (i.e., pages 13-14 paragraph [0119]).

Regarding claim 12, Chang teaches the method of claim 11, further comprising:
adjusting, a set of pieces of content of the third story based on the second feedback communication (i.e., page 13 paragraph [0115]).

Regarding claim 13, Chang teaches a server system (i.e., server component 106, Figs 1-2) comprising: a memory, and one or more processors coupled to the memory (i.e., Figs 1-2 and pages 4-5 paragraphs [0039] and [0041]- [0042]) and configured:
 wherein the first story comprises a first plurality of pieces of content (i.e., a story made from images, videos, and other elements, page 13 paragraph [0113]), and (i.e., camera may be able to  take still or video images, page 4 paragraphs [0034] and [0037]);
receiving from the first client device of a first selection communication associated with a first piece of content of the first story (i.e., selecting the related stories options allow viewer to see other stories that share common images, page 14 paragraph [0121]);
automatically generating in response to receiving the first selection communication, a second story comprising a second plurality of pieces of content sharing content characteristics with the first plurality of pieces of content (i.e., Chang, in page 13 paragraph [0115], discloses: automatic creation of stories. For instance, the story progression system may monitor social networking websites to identify trending topics, and images, video, audio or other media elements that relate to the trending topics may be automatically added to a story progression that is created by the service itself. Chang, in page 14 paragraphs [0121]- [0122], also discloses selecting the related stories options may allow a viewer to see other stories that share common images);
communicating at least a portion of the second story to the first client device (i.e., sharing stories that are based on the images, videos, and other elements, page 14 paragraph [0124]).
Chang does not explicitly teach communicating at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story.
Rinearson teaches communicating at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to communicate at least a portion of a first story to a first client device based, at least in part, on a first client device association with a user segment assigned to the first story as taught by Rinearson. One would be motivated to do so to allow relative importance of each story to be calculated (i.e., Rinearson, page 24 paragraph [0272]).

Regarding claim 14, Chang teaches the server system of claim 13.
Chang does not explicitly teach wherein the user segment is based on a set of local geographic areas and a set of geographic tiers.
Rinearson teaches the user segment is based on a set of local geographic areas and a set of geographic tiers (i.e., pages 2-3 paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to implement the user segment based on a set of local geographic areas and a set of geographic tiers as taught by Rinearson. One would be motivated to do so to allow relative importance of each story to be calculated (i.e., Rinearson, page 24 paragraph [0272]).

	Regarding claim 15, this claim recites limitations that are similar to claim 9, same rationale of rejections is applied.

Regarding claim 16, this claim recites a non-transitory computer readable medium comprising computer readable instructions that, when executed by one or more 

Regarding claim 18, Chang teaches the non-transitory computer readable medium of claim 16, wherein the instructions further cause the server system to:
automatically generate the first story by receiving, at an input device of the server system, one or more curator selections identifying the first plurality of pieces of content from pieces of content stored in a content database (i.e., page 14 paragraphs [0120]- [0122]).
	Chang does not explicitly teach by receiving, at the input device, a user segment selection for the first story identifying and the user segment for the first story.
	Rinearson teaches teach by receiving, at the input device, a user segment selection for the first story identifying and the user segment for the first story (i.e., page 11 paragraph [0129] and page 14 paragraph [0156]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Chang to receive, at the input device, a user segment selection for the first story identifying and the user segment for the first story as taught by Rinearson. One would be motivated to do so to allow relative importance of each story to be calculated (i.e., Rinearson, page 24 paragraph [0272]).

Regarding claims 19-20, those claims recite limitations that are similar to claims 2-3, same rationale of rejections is applied.



Regarding claim 6, Chang teaches the method of claim 5.
The combination of teachings of Chang and Rinearson does not explicitly teach wherein the first feedback message identifies one or more screen captures performed by the first client device to captures screens associated with the first story.
Wang teaches feedback message identifies one or more screen captures performed by the first client device to captures screens associated with the first story (i.e., “when the acquisition device captured by the feedback action of the user, the system records video segments corresponding to the feedback behavior”, page 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Chang and Rinearson to identify one or more screen captures performed by the first client device to captures screens associated with the first story as taught by Wang. One would be motivated to do so to greatly reduce user selecting and/or browsing content time.

5.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Rinearson, and Wang as applied to claim 6 above, and further in view of Killick, US 2014/0173025 A1.

Regarding claim 7, Chang teaches the method of claim 6.

Killick teaches message identifies a percentage of the first story presented on a display of the first client device (i.e., Fig. 6 and page 10 paragraph [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Chang, Rinearson, and Wang to identify a percentage of the first story presented on a display of the first client device as taught by Killick. One would be motivated to do so to provide an indication of the current state of rendering of the content.

6.	 Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Rinearson as applied to claims 1, 9, and 16 above, and further in view of Aldrey et al (hereafter, “Aldrey”), US 2011/0078023 A1.

Regarding claim 10, Chang teaches the method of claim 9.
The combination of teachings of Chang and Rinearson does not explicitly teach receiving, at the server system from the first client device, a return selection communication associated with the first story, and retransmitting the portion of the first story to the first client device in response to receipt of the return selection communication.
Aldrey teaches receiving, at the server system from the first client device, a return selection communication associated with a content, and retransmitting the portion of the content to the first client device in response to receipt of the return selection (i.e., page 2 paragraph [0022] and page 6 paragraph [0064]).


Regarding claim 17, this claim recites limitations that are similar to claims 9 and 10, same rationale of rejections is applied.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) s 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

8.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/OANH DUONG/Primary Examiner, Art Unit 2441